            Case 2:20-cv-00139-CJB Document 23 Filed 11/16/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


DENEIL GIROD                                                    CIVIL ACTION

VERSUS                                                          NO. 20-139

ROBERT C. TANNER                                                SECTION “J” (4)

                                           ORDER

        The Court, after considering the petition, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and finding that as of this date

plaintiff    has   filed no   objections   to    the    Magistrate   Judge’s   Report   and

Recommendation,        hereby   approves        the    Magistrate    Judge’s   Report   and

Recommendation and adopts it as its opinion. Accordingly, IT IS ORDERED that

plaintiff’s petition is DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, this 16th day of November, 2020.




                                                ________________________________
                                                        CARL J. BARBIER
                                                  UNITED STATES DISTRICT JUDGE
